FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TRINITY WARNER,                          No. 17-16910
           Plaintiff-Appellant,
                                          D.C. No.
              v.                    2:15-cv-01212-GMS

EXPERIAN INFORMATION
SOLUTIONS, INC., an Ohio                  OPINION
corporation,
            Defendant-Appellee.


     Appeal from the United States District Court
              for the District of Arizona
    G. Murray Snow, Chief District Judge, Presiding

         Argued and Submitted March 8, 2019
                  Phoenix, Arizona

                   Filed July 24, 2019

      Before: Richard R. Clifton, Sandra S. Ikuta,
       and Michelle T. Friedland, Circuit Judges.

               Opinion by Judge Clifton
2             WARNER V. EXPERIENCE INFO. SOLS.

                            SUMMARY*


                   Fair Credit Reporting Act

     The panel affirmed the district court’s summary judgment
in favor of defendant Experian Information Solutions, Inc., in
an action under the Fair Credit Reporting Act.

    A credit repair organization sent letters to Experian, a
consumer reporting agency, on behalf of plaintiff, asserting
that several items in plaintiff’s credit file were incorrect and
asking Experian to conduct a reinvestigation to verify the
items’ accuracy.

    The panel held that, under 15 U.S.C. § 1681i, Experian
was not required to initiate a reinvestigation because plaintiff
did not “directly” notify it of the disputed items. In addition,
Experian did not act unreasonably in violation of § 1681e(b).


                             COUNSEL

Edward Albert Mahl (argued), Law Offices of Edward A.
Mahl, Troy, Michigan; Trinette G. Kent, Kent Law Offices,
Phoenix, Arizona; for Plaintiff-Appellant.

Meir Feder (argued), Jones Day, New York, New York;
Jeremy S. Close, John A. Vogt, and Richard J. Grabowski,
Jones Day, Irvine, California; for Defendant-Appellee.


    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
           WARNER V. EXPERIENCE INFO. SOLS.                 3

                         OPINION

CLIFTON, Circuit Judge:

    Plaintiff-Appellant Trinity Warner appeals the district’s
court’s order granting summary judgment in favor of
Defendant-Appellee Experian Information on Warner’s
claims that Experian violated the Fair Credit Reporting Act.
Those claims arise out of a series of letters that Go Clean
Credit LLC, a credit repair organization, sent to Experian on
Warner’s behalf. The letters asserted that several items in
Warner’s credit file were incorrect and asked Experian to
conduct a reinvestigation to verify the items’ accuracy.
Warner played no role in drafting the letters, and he did not
review them before they were mailed. As a result, Warner
never confirmed that the disputes presented to Experian by
Go Clean Credit were legitimate.

    After receiving the letters sent by Go Clean Credit,
Experian informed Warner that it would not take further
action unless he personally contacted Experian. Warner now
asserts that Experian’s refusal to reinvestigate violated the
Fair Credit Reporting Act. Experian, on the other hand,
argues it did not have to reinvestigate because Warner did not
communicate with Experian directly.

    We agree with Experian. 15 U.S.C. § 1681i is the
relevant statutory provision. It requires consumer reporting
agencies to reinvestigate disputed items in a consumer’s
credit file if the consumer notifies the agency of the dispute
“directly.” 15 U.S.C. § 1681i. Because Warner played no
part in drafting, finalizing, or sending the letters Go Clean
Credit sent to Experian on his behalf, those letters did not
come directly from him. Consequently, under Section 1681i,
4             WARNER V. EXPERIENCE INFO. SOLS.

Experian was not required to initiate a reinvestigation. We
therefore affirm the district court’s decision entering
summary judgment on Warner’s claims.

I. Background

    In his complaint, Warner alleged that by failing to take
action in response to his letters, Experian violated two
provisions of the Fair Credit Reporting Act: 15 U.S.C.
§ 1681i, which requires consumer reporting agencies to
reinvestigate disputed items, and 15 U.S.C. § 1681e(b), which
requires consumer reporting agencies to use reasonable care
in preparing consumer reports. After he filed that complaint,
the district court consolidated Warner’s action with twenty-
nine other cases that alleged similar facts and asserted similar
claims. The court designated one of those cases, McIntyre v.
Experian Information Solutions, Inc., Case No. 16-cv-03039
(“McIntyre”), as the “bellwether” case. Because of the
procedures1 employed by the district court, the only evidence
in the record was adduced in the parties’ motions for
summary judgment in McIntyre. Because Warner has not
contended that there are any material differences between his
case and McIntyre, we relate those facts.



    1
       Those procedures were unusual. The district court relied upon its
decision in the bellwether McIntyre case to enter summary judgment in all
of the other consolidated cases. Nothing in the record confirms that the
parties agreed that a decision in McIntyre would be binding in all the other
cases. Cf. Dunson v. Cordis Corp., 854 F.3d 551, 555 (9th Cir. 2017)
(noting that in some bellwether cases, “the parties in the other
[consolidated] cases agree that they will be bound by the outcome” of the
bellwether case). Nevertheless, Warner apparently concedes that the
district court’s decision in McIntyre was controlling and that there are no
material factual differences between this case and McIntyre.
            WARNER V. EXPERIENCE INFO. SOLS.                     5

    John McIntyre hired Go Clean Credit to perform “credit
repair services.” McIntyre and Go Clean Credit memorialized
their agreement in a written contract that “grant[ed] GCC a
limited power of attorney to write and send letters to creditors
and credit bureaus on McIntyre’s behalf and in McIntyre’s
name and to utilize . . . McIntyre’s electronic signature or for
a GCC representative to sign the letters on McIntyre’s
behalf.”

     As the agreement contemplated, Go Clean Credit sent a
series of letters to Experian contending that several negative
items in McIntyre’s credit file were inaccurate. The letters
asked Experian to reinvestigate the disputed items. For
instance, the first letter sent by Go Clean Credit on
McIntyre’s behalf that was received by Experian was a letter
dated April 20, 2015. In his deposition, McIntyre testified
that he had “absolutely no input” in the preparation of that
letter. Go Clean Credit did not show McIntyre the letter
before sending it. As a result, Go Clean Credit did not give
McIntyre the opportunity to confirm that there was some
basis for the disputes it submitted. It appears that most, if not
all, of the disputed items identified in that letter were, in fact,
not inaccurate. Indeed, in his deposition, McIntyre could not
identify a single disputed item that was inaccurate.

    Experian responded by sending a letter to McIntyre on
May 8, 2015. The letter stated that Experian had “received a
suspicious request in the mail” and “determined that it was
not sent by [McIntyre].” Experian informed McIntyre that it
would “not be initiating any disputes based on the suspicious
correspondence.” Experian also explained that McIntyre
could call Experian or visit Experian’s website if he believed
the information in his credit file was inaccurate or
incomplete.
6             WARNER V. EXPERIENCE INFO. SOLS.

     McIntyre did neither. Instead, Go Clean Credit sent
several more letters to Experian on McIntyre’s behalf. Again,
Go Clean Credit neither sought McIntyre’s input before
drafting these letters nor asked him to review the letters
before sending them. These letters also disputed a number of
accurate items in McIntyre’s credit file. Experian did not
initiate a reinvestigation after it received the letters.

     Based on those facts, Experian moved for summary
judgment in McIntyre. The district court granted the motion.
As to McIntyre’s Section 1681i claims, the district court held
that the statute only required Experian to reinvestigate
disputes that came from McIntyre directly. Because the
undisputed evidence demonstrated that Go Clean Credit sent
the letters at issue, the district court held that Section 1681i
did not require a reinvestigation. It also concluded that
Experian did not violate Section 1681e(b) because, in its
view, that statute did not apply to reinvestigation procedures
at all. The district court therefore entered summary judgment
in McIntyre and in “the consolidated cases for which
[McIntyre] serves as the bellwether.”

    McIntyre did not appeal. Warner, however, did.2 He
argues that, based on the facts adduced in McIntyre, the
district court erred in entering summary judgment against
him.

    2
      Because Warner was not a party to any of the other consolidated
cases, he can only appeal the district court’s order dismissing his case.
See Hall v. Hall, 138 S. Ct. 1118, 1128–29 (2018) (citing a treatise stating
that consolidated cases “‘remain separate as to parties, pleadings, and
judgment’” (quoting W. Simkins, Federal Practice 63 (rev. ed. 1923));
Marino v. Ortiz, 484 U.S. 301, 304 (1988) (per curiam) (“The rule that
only parties to a lawsuit, or those that properly become parties, may
appeal an adverse judgment, is well settled.”).
                 WARNER V. EXPERIENCE INFO. SOLS.                        7

II. Discussion

     A district court’s decision to grant summary judgment is
reviewed de novo. United States v. City of Tacoma, 332 F.3d
574, 578 (9th Cir. 2003). On review, the appellate court must
determine, viewing the evidence in the light most favorable
to the nonmoving party, whether there are any genuine issues
of material fact and whether the district court correctly
applied the relevant law. Id.

      A. 15 U.S.C. § 1681i

    Section 1681i provides that consumer reporting agencies3
such as Experian must “conduct a reasonable reinvestigation”
when an item in the consumer’s credit file “is disputed by the
consumer and the consumer notifies the agency directly . . .
of such dispute.” 15 U.S.C. § 1681i(a)(1)(A) (emphasis
added). McIntyre hired Go Clean Credit to submit letters to
credit agencies on his behalf, but he did little else. The
question we must answer, therefore, is whether those letters
came “directly” from McIntyre.

      3
          The Fair Credit Reporting Act defines consumer reporting agencies
as:

             any person which, for monetary fees, dues, or on a
             cooperative nonprofit basis, regularly engages in whole
             or in part in the practice of assembling or evaluating
             consumer credit information or other information on
             consumers for the purpose of furnishing consumer
             reports to third parties, and which uses any means or
             facility of interstate commerce for the purpose of
             preparing or furnishing consumer reports.

15 U.S.C. § 1681a(f). Consumer reporting agencies are commonly known
as credit bureaus.
8           WARNER V. EXPERIENCE INFO. SOLS.

     We conclude that they did not. “The preeminent canon of
statutory interpretation requires us to presume that the
legislature says in a statute what it means and means in a
statute what it says there. Thus, our inquiry begins with the
statutory text, and ends there as well if the text is
unambiguous.” Satterfield v. Simon & Schuster, Inc., 569
F.3d 946, 951 (9th Cir. 2009) (internal quotation marks and
brackets omitted). This appeal can be resolved by
considering the unambiguous meaning of the word “directly.”
The most pertinent definition of directly is “without any
intervening agency or instrumentality or determining
influence.” Merriam-Webster’s Third New International
Dictionary 641 (2002). That definition demonstrates that to
notify a consumer reporting agency of a dispute “directly,” a
letter must come from the consumer and be sent to the
agency. See Turner v. Experian Info. Sols., Inc., 2017 WL
2832738, at *8 (N.D. Ohio June 30, 2017).

     McIntyre played almost no part in submitting the dispute
letter to Experian. He did not identify the items to be
disputed. He did not review the letter Go Clean Credit
drafted before it sent it to Experian. Indeed, his testimony
was that he played no role in preparing the letters at all. For
instance, he stated that he had “absolutely no input” into the
contents of the letter Go Clean Credit sent on April 20.
Under those circumstances, the letters did not come “directly”
from McIntyre. See Turner, 2017 WL 2832738, at *8
(holding that the plaintiff did not notify Experian of a dispute
“directly” because “[s]he did not draft the dispute letter,
provide documentation supporting its claims, review its
accuracy, sign it, or mail it”).

   Our holding is limited to the facts before us. This case
does not involve a letter sent to a consumer reporting agency
            WARNER V. EXPERIENCE INFO. SOLS.                   9

by a consumer’s attorney. Nor does it involve one family
member assisting another by sending a letter on the other’s
behalf. It does not even involve a letter sent by a credit repair
agency that a consumer reviewed and approved before it was
submitted. We do not decide whether, in any of these
circumstances, a consumer reporting agency would have a
duty to reinvestigate. We only hold that, in this case, where
McIntyre played no role in preparing the letters and did not
review them before they were sent, the letters sent by Go
Clean Credit did not come directly from McIntyre. We
therefore hold that the district court correctly granted
Experian’s motion for summary judgment on Warner’s
Section 1681i claim.

    B. 15 U.S.C. § 1681e(b)

    We also conclude that the district court correctly entered
summary judgment on Warner’s Section 1681e(b) claim.
Section 1681e(b) states that consumer reporting agencies
must “follow reasonable procedures to assure maximum
possible accuracy of the information concerning the
individual about whom [a consumer report] relates.” Warner
argues that even if Section 1681i did not require Experian to
conduct a reinvestigation, its refusal to reinvestigate
nevertheless violated Section 1681e(b) because it was
unreasonable.

    We disagree. As the district court recognized, it would
make little sense to use Section 1681e(b) to impose liability
on Experian for conduct that satisfied Section 1681i. Section
1681i represents Congress’s determination that a consumer
reporting agency is only required to initiate a reinvestigation
if a consumer notifies the agency of a dispute directly. It
cannot be unreasonable for agencies to follow that guidance.
10          WARNER V. EXPERIENCE INFO. SOLS.

See RadLAX Gateway Hotel, LLC v. Amalgamated Bank,
566 U.S. 639, 645 (2012) (“[I]t is a commonplace of statutory
construction that the specific governs the general. That is
particularly true where . . . Congress has enacted a
comprehensive scheme and has deliberately targeted specific
problems with specific solutions.” (internal quotation marks
and citations omitted)). Because McIntyre did not dispute the
items in his credit file directly, Experian had no duty to
respond.

   We therefore conclude that Experian did not act
unreasonably and, as a result, did not violate Section
1681e(b). The district court correctly entered summary
judgment on Warner’s 1681e(b) claim.

III.     Conclusion

    We affirm the district court’s order granting Experian
summary judgment on Warner’s claims under 15 U.S.C.
§ 1681i and 15 U.S.C. § 1681e(b).

       AFFIRMED.